Title: General Orders, 23 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Monday septr 23d 1782
                     Parole America
                     Countersigns Philadelphia
                  Wilmington
                  For the day tomorrow Colonel SwiftMajor TrescotBrigade Qr Master JudsonBrigade Major HicksFor duty tomorrow5th Connecticut & 9th Massa: regiments.
                  The Brigade Conductors of military stores having been deranged by the late orders of Congress, the Stores, waggons, forges Tools, &ca in their possession are to be delivered to the Brigade Quartermasters who are in future to be responsible for this duty A serjeant from each brigade must be appointed to have the special charge of the Forges and stores and to act under orders of the Brigade Quartermasters.  When any arms, Ammunition or accoutriments are wanting regimental returns in the manner perscribed in the regulations are to be made to the Brigade Qr Masters who will form them into a brigade return and obtain the signature of the commanding officer of brigade and the Inspector general, or Inspector—The commanding officer of artillery will  upon this return order the Field commissary of Military stores to make the issues required.
                  At a general court martial held at the barracks at Carlile August 15th 1782 by order of Col. Richard Butler whereof Lieutenant Colonel Commandant William Butler is President.
                  Christian Casner of the Pennsylvania Line charged with Desertion and enlisting with and receiving the bounty from Captn Bush, Captain Lieutenant McGuire and Captain Webster—and 
                  John Johnston a Recruit charged with Deserting from Captn Hughs independent company and Reinlisting in the Artillery & receiving the Bounty, Deserting from them and Reinlisting with a Recruiting party at Yorktown and receiving the Bounty there also—were tried and each found guilty of each and all the charges in breach of the first and third Articles sixth section of the Articles of war and each sentenced to suffer Death more than two thirds of the Court agreing thereto.  
                  The Commander in Chief approves the Sentences of the Courtmartial.       
               